390 U.S. 745 (1968)
ROADWAY EXPRESS, INC.
v.
DIRECTOR, DIVISION OF TAXATION.
No. 1225.
Supreme Court of United States.
Decided April 29, 1968.
APPEAL FROM THE SUPREME COURT OF NEW JERSEY.
Nicholas Conover English for appellant.
Arthur J. Sills, Attorney General of New Jersey, and Elias Abelson and Jeffrey R. Lowe, Deputy Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE are of the opinion that probable jurisdiction should be noted and the case set for oral argument.